PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
                                           No. 11-4683
DESHAWN JAMEL GREENE, a/k/a
Train,
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
 for the Middle District of North Carolina, at Greensboro.
          William L. Osteen, Jr., District Judge.
                 (1:10-cr-00144-WO-1)

                 Argued: October 26, 2012

                 Decided: January 3, 2013

 Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.



Affirmed by published opinion. Judge Davis wrote the opin-
ion, in which Judge Niemeyer and Judge Motz joined.


                        COUNSEL

ARGUED: Dana E. Foster, WHITE & CASE, LLP, Wash-
ington, D.C., for Appellant. Vernon Rio Kidd, III, Third Year
Law Student, Wake Forest University School of Law,
Winston-Salem, North Carolina, for Appellee. ON BRIEF:
2                     UNITED STATES v. GREENE
Mika Ikeda, Helen Wong, WHITE & CASE, LLP, Washing-
ton, D.C., for Appellant. Ripley Rand, United States Attorney,
Office of the United States Attorney, Greensboro, North Car-
olina, for Appellee.


                              OPINION

DAVIS, Circuit Judge:

   Appellant Deshawn Greene appeals convictions of armed
bank robbery, 18 U.S.C. §§ 2, 2113(a), (d), and brandishing
a firearm during and in relation to a crime of violence, 18
U.S.C. §§ 2, 924(c)(1)(A)(ii), for which he received consecu-
tive sentences totaling 30 years in prison. At trial, through a
series of leading questions to which no objections were made,
the government elicited so-called "resemblance testimony"
from a bank teller who had made no out-of-court identifica-
tion and concededly could not make an in-court identification
of Greene as the robber. Furthermore, in the absence of a
request by the defense, the district court failed to give a
Holley-Telfaire instruction.1 Greene argues on appeal that we
should find plain error and award him a new trial on the basis
of these circumstances. For the following reasons, we affirm
the judgment.
    1
    This circuit generally requires a Holley-Telfaire instruction when the
only evidence of a defendant’s criminal agency is eyewitness identifica-
tion testimony. See United States v. Holley, 502 F.2d 273, 275 (4th Cir.
1974); United States v. Telfaire, 469 F.2d 552 (D.C. Cir. 1972).
                   UNITED STATES v. GREENE                   3
                              I.

                              A.

                              1.

   On May 6, 2009, an armed individual robbed the Fifth
Third Bank in Kannapolis, North Carolina. The individual
entered the bank around 11:30 a.m., pointed a silver-colored
revolver at two employees, and demanded money. The robber
first walked up to the counter of teller Alice Bolder, who was
so frightened that she got under her counter. He then turned
toward teller Kevin Morrison, pointed the gun at Morrison’s
chest, and demanded money. Morrison emptied a cash drawer
and put the money into a bag. The robber then returned his
attention to Bolder, pointing the gun at her and telling her to
get up. Bolder did so, and she placed cash, along with a dye
pack, into a purple bag given to her by the robber. The robber
then left the bank. The total amount taken was $1,798.

                              2.

   Witnesses gave police varying accounts of the appearance
of the robber, who was wearing a disguise, in the immediate
aftermath of the event, and they later testified to varying
descriptions at trial. Shortly after the robbery, Bolder
described the robber as an African-American male wearing a
female wig, a long skirt, pants underneath the skirt, sneakers,
a felt-type jacket with an emblem on it, large sunglasses, and
carrying a purple tote bag. On one page of a robbery descrip-
tion form, Bolder described the robber as being 6-feet-5-
inches tall and weighing about 160 pounds. On a second page
of the form, she wrote that the robber was 6-foot-2. Morrison
described the robber as a male wearing a long black skirt, a
wig, large sunglasses, and a black hoodie. In a robbery
description form, Morrison wrote that the robber was between
6 feet and 6-foot-2 and appeared to weigh between 140 and
160 pounds.
4                     UNITED STATES v. GREENE
   At trial, bank employee Kathy Jarvis testified the robber
was an African-American "dressed in all black," but provided
no further description. J.A. 74. She said she could not tell if
the robber was a man or a woman. Jarvis testified that the rob-
bery took three minutes. Morrison testified that it took five to
ten minutes, and Bolder testified that it lasted ten to fifteen
minutes.

   A witness standing outside the bank, Sonya Shell, testified
that she saw a "strangely dressed" person with a red wig, but
could not tell if the person was a man or a woman. J.A. 172-
73. Shell testified that after the robber left the bank, she saw
the dye pack explode — "a big cloud of pink smoke went up
in the air" — and the robber got into a silver car and "they
took off." J.A. 168.

                                   3.

   The investigation of the robbery that ultimately led to
Appellant Greene first focused on the silver getaway vehicle.
An anonymous tip alerted police that the car involved in the
robbery could be found at a house in nearby Enochville,
North Carolina. An officer went to the house and found a sil-
ver Honda belonging to Angela Lear. During a consent search
of the vehicle, the officer noted red stains inside the car con-
sistent with the discharge of a red dye pack, and later testing
confirmed that the stains were consistent with substances con-
tained in such packs. Officers located Angela Lear’s husband,
Jay Dustin Lear, who told police at first that he had loaned the
silver Honda to a crack dealer named "Slim" on the day of the
robbery. In a second interview soon thereafter, Lear changed
his story. He admitted that he and Greene (known to Lear by
his street name, "Train") planned the bank robbery and that
Greene was the one who entered the bank.2
    2
    Early in the investigation, Lear identified a photo of Greene as his
accomplice, and led police to the home of Greene’s girlfriend, where they
arrested Greene.
                   UNITED STATES v. GREENE                   5
   Specifically, Lear testified as follows, pursuant to a plea
agreement after pleading guilty to his role in the robbery. On
the morning of the robbery, he picked up Greene at the home
he shared with his girlfriend. Greene had a chrome handgun.
He dropped Greene off at the Fifth Third Bank, drove down
the block, and then drove back to the bank to pick up Greene
after the robbery. They then drove to a nearby apartment
where they stashed the stolen money and the costume Greene
wore in the robbery. Lear gave some of the money to two
friends, who took it to car washes to "recycle" it by exchang-
ing it for coins. J.A. 119. Later, police found red-stained
United States currency in the car wash change machines.

   Police found no physical evidence linking Greene to the
crime. They searched for but did not find any identifiable
prints at the bank. They did not find any of Greene’s finger-
prints in the silver Honda. Police did not process for finger-
prints the currency recovered from the change machines.
Police searched for but could not locate the articles used in
the robbery — the purple bag, the dress, the wig, and the gun
(although they recovered a pair of sunglasses from Greene’s
residence). Police never asked any witnesses to the robbery,
including the bank employees, to identify any potential sus-
pect in a lineup or photo array. Thus, the only direct evidence
of Greene’s participation in the robbery was Lear’s testimony
to that effect. Lear, a longtime drug addict and a convicted
felon, was subjected to vigorous cross examination.

                              4.

   On direct examination at trial, some seventeen months after
the robbery, bank teller Bolder described the robber as a black
male wearing a skirt, a wig, and sunglasses, but she was not
asked to attempt an identification of Greene and she did not
identify him as the robber. On cross examination, she said the
robber was about 6 feet tall but acknowledged that on the rob-
bery description form, she had described the robber as 6-foot-
6                  UNITED STATES v. GREENE
5. She also stated that she was never asked to identify the rob-
ber through a lineup or photo array.

  Then, on redirect examination, the following exchange
occurred between the prosecutor and Bolder:

    Q: Now, have you had an opportunity to look at
    the defendant today while you’re here?

    A:   No, I haven’t.

    Q: Have you looked at him over here while we’ve
    been in the courtroom?

    A:   I tried not to.

    Q:   Can you look at him for a moment?

    A:   Yes.

    Q: Do you see any similarities with Mr. Greene
    and the person that took the money from you there
    on May the 6th, 2009?

    A:   Yes.

    Q: Tell the members of the jury and the Court what
    those similarities are.

    A: The nose, I remember the teeth, the slimness of
    the face, and vaguely the mouth.

J.A. 93-94. The defense did not object to this line of question-
ing.

                              B.

   The jury found Greene guilty of bank robbery, 18 U.S.C.
§ 2113(a); armed bank robbery, 18 U.S.C. §§ 2113(a),(d); and
                    UNITED STATES v. GREENE                     7
brandishing a firearm during and in relation to a crime of vio-
lence, 18 U.S.C. § 924(c)(1)(A)(ii). The district court merged
the bank robbery conviction into the armed robbery count and
imposed a sentence of twenty-three years for armed bank rob-
bery and seven years for brandishing a firearm, to be served
consecutively, for a total of 30 years.

   Greene noted a timely appeal to this Court. We have juris-
diction pursuant to 28 U.S.C. § 1291.

                               II.

   Greene appeals his convictions on two grounds. First, he
argues the district court erred in admitting Bolder’s testimony,
which he claims was the product of unnecessarily suggestive
questioning that resulted in the admission of unreliable identi-
fication evidence violative of due process. Second, he argues
the district court erred in not providing the jury with a Holley-
Telfaire instruction regarding eyewitness identification.

   As to both issues, our standard of review is plain error
because Greene did not object at trial to the identification tes-
timony or the lack of a Holley-Telfaire instruction. See Fed.
R. Crim. P. 52(b) ("A plain error that affects substantial rights
may be considered even though it was not brought to the
court’s attention."). Under the plain error standard, the appel-
lant must show (1) there was error; (2) the error was plain
under current law; and (3) the error affected appellant’s sub-
stantial rights. United States v. Rolle, 204 F.3d 133, 138 (4th
Cir. 2000). Finally, for this Court to notice the error, the error
"must seriously affect the fairness, integrity or public reputa-
tion of judicial proceedings." Id. (citation and internal quota-
tion marks omitted). This Court must notice an error that
"causes the conviction or sentencing of an actually innocent
defendant." Id. at 139 (citation and internal quotation marks
omitted).
8                  UNITED STATES v. GREENE
                              III.

                              A.

   We first consider whether the government erred in eliciting,
and the district court erred in admitting, the testimony of bank
teller Bolder.

   We begin by examining the background of so-called "re-
semblance evidence" inasmuch as the government seems to
contend that such evidence is not subject to the same level of
constitutional scrutiny as more classic eyewitness identifica-
tion evidence. This Court has viewed resemblance testimony
with skepticism. In Patler v. Slayton, 503 F.2d 472 (4th Cir.
1974), we stated that "if there is a line between ‘resemblance’
and ‘identification’ testimony it is admittedly thin. Although
thin, we think it is a line worth drawing." Id. at 476 (citation
omitted). But Patler differs from this case in important ways.

   In Patler, a witness who, from her car, had seen a man
appear in front of her and then run behind her, testified that
the man had "dark hair," "a dark complexion," and "was of
medium build and height." Id. at 474. At trial the witness was
asked to describe the person she saw. Id. The following collo-
quy took place:

    A: I believe that he was dark haired and he had
    either a brownish or a dark brown coat on, and he
    looked something like what Mr. Patler looks like.

    Q:   Where did you see Mr. Patler?

    A:   I saw Mr. Patler again in the courtroom.

Id. The witness previously had twice been asked by the police
to attend the defendant’s preliminary hearings to get a better
view of him to help her identify him. Id. We strongly con-
demned such a procedure but held that the witness’s descrip-
                    UNITED STATES v. GREENE                    9
tions of the perpetrator were "less dangerous" than direct
identification testimony, and thus affirmed the conviction. Id.
at 477.

   We note that, as egregious as the police tactics in Patler
were, on the stand the witness was asked to describe the per-
son she saw the day of the crime; her attention was not
directed to the defendant seated in the courtroom. Id. Further-
more, without prompting by the prosecutor, she volunteered
her opinion that the man she saw "looked something like" the
defendant on trial. Id. Other cases in which courts allowed
resemblance testimony are similar: Witnesses were asked to
describe what they had seen, or if anyone in the courtroom
resembled the perpetrator. See, e.g., United States v. Garcia-
Ortiz, 528 F.3d 74, 79 (1st Cir. 2008) ("At trial, the Govern-
ment asked Gomez if anybody in the courtroom resembled the
person that Rivera identified."); United States v. Bush, 749
F.2d 1227, 1231 (7th Cir. 1984) (the witness was asked, "Do
you see anybody here in the courtroom today that resembles
one of the two men who robbed you on that day . . . ?") (ellip-
sis in original); United States v. Brooks, 449 F.2d 1077, 1081
n.3 (D.C. Cir. 1971) (witnesses were asked, "Do you see any-
body/anyone in the courtroom today who resembles the per-
son you saw?").

   Here, the witness was asked not to describe the perpetrator,
as in Patler, or if anyone in the courtroom resembled the per-
petrator, as in the above cited cases; rather, the prosecutor
pointedly drew the witness’s attention to the defendant and
instructed her to tell the jury what similarities existed between
the defendant and the robber. See J.A. 93-94. The district
judge, who was in the courtroom and best positioned to con-
sider the testimony in its proper context, took it as identifica-
tion testimony. See J.A. 97 ("I’m still thinking about this in-
court identification.").

  The Supreme Court has established a two-step process to
determine whether identification testimony is admissible. See
10                      UNITED STATES v. GREENE
Manson v. Brathwaite, 432 U.S. 98, 110 (1977); Satcher v.
Pruett, 126 F.3d 561, 566 (4th Cir. 1997). "First, the court
must consider whether the identification procedure is unnec-
essarily suggestive." Satcher, 126 F.3d at 566. "Second, if the
procedure was unnecessarily suggestive, a court must look at
several factors to determine if the identification testimony is
nevertheless reliable under the totality of the circumstances."
Id.3 Those factors were set out by the Supreme Court in Neil
  3
    The highest courts of two states have recently called into question the
Manson test, based on the last 35 years of social science research into the
reliability of eyewitness identifications. See New Jersey v. Henderson, 27
A.3d 872 (N.J. 2011); Oregon v. Lawson, ___ P.3d ___, 2012 WL
5955056 (Or. Nov. 29, 2012). In both instances, the courts provided defen-
dants greater protections than Manson prescribes. After a thorough
inquiry, the New Jersey Supreme Court found "convincing proof that the
current test for evaluating the trustworthiness of eyewitness identifications
should be revised," adding, "Study after study revealed a troubling lack of
reliability in eyewitness identifications." Henderson, 27 A.3d at 877. The
problem was urgent, the court noted in its unanimous opinion: "At stake
is the very integrity of the criminal justice system and the courts’ ability
to conduct fair trials." Id. at 879.
   In Lawson, a unanimous Oregon Supreme Court noted that since 1979,
when that court’s controlling case on eyewitness identification was
decided, "there have been more than 2,000 scientific studies conducted on
the reliability of eyewitness identification." 2012 WL 5955056, at *9. In
reviewing that research, the court stated, "[W]e believe that it is impera-
tive that law enforcement, the bench, and the bar be informed of the exis-
tence of current scientific research and literature regarding the reliability
of eyewitness identification because, as an evidentiary matter, the reliabil-
ity of eyewitness identification is central to a criminal justice system dedi-
cated to the dual principles of accountability and fairness." Id. The court
concluded that the factors it had previously used in assessing the reliability
of eyewitness identifications — factors based on Manson — were "incom-
plete and, at times, inconsistent with modern scientific findings." Id. at
*13.
   The New Jersey and Oregon opinions represent a growing awareness
that the continuing soundness of the Manson test has been undermined by
a substantial body of peer-reviewed, highly reliable scientific research. See
also Brandon L. Garrett, Eyewitnesses and Exclusion, 65 Vand. L. Rev.
451, 453 (2012) ("When Manson was decided, social scientists had just
embarked on a course of experimental research that would revolutionize
our understanding of human memory.").
                   UNITED STATES v. GREENE                     11
v. Biggers, 409 U.S. 188, 199-200 (1972). Before turning to
those factors, we first consider whether Bolder’s testimony
was unnecessarily suggestive.

                               1.

   The Due Process Clause of the Fourteenth Amendment pro-
tects individuals from unreliable identifications that result
from impermissibly suggestive procedures. See Manson, 432
U.S. at 113. We have stated, "A procedure is unnecessarily
suggestive if a positive identification is likely to result from
factors other than the witness’s own recollection of the
crime." Satcher, 126 F.3d at 566. We have also noted that the
phrasing of a question may suggest a desired response. Smith
v. Paderick, 519 F.2d 70, 75 n.6 (4th Cir. 1975). For instance,
the question, "What color tie was he wearing?" is not likely
to elicit an answer of "None." Id. Without question, we are
well aware of the danger of erroneous eyewitness identifica-
tions:

    Positive identification testimony is the most danger-
    ous evidence known to the law. That is true because
    it is easier to deceive ourselves than others: pres-
    sured to help solve a heinous crime, often conscious
    of a duty to do so, and eager to be of assistance, a
    potential witness may be readily receptive to subtle,
    even circumstantial, insinuation that the person
    viewed is the culprit. Unless such a witness is far
    more introspective than most, and something of a
    natural-born psychologist, he is usually totally
    unaware of all of the influences that result in his say,
    "That is the man."

Id. at 75. We added, "Tainted identification evidence cannot
be allowed to go to a jury because they are likely to accept it
uncritically." Id.

   The Second Circuit has found that when a defendant was
the only African-American in the courtroom, and was seated
12                  UNITED STATES v. GREENE
at the defense table, the in-court identifications by three wit-
nesses were "so clearly suggestive as to be impermissible."
United States v. Archibald, 734 F.2d 938, 942-43 (2d Cir.
1984). "Any witness, especially one who has watched trials
on television, can determine which of the individuals in the
courtroom is the defendant, which is the defense lawyer, and
which is the prosecutor." Id. at 941. The Archibald court ulti-
mately found, however, that admitting the in-court identifica-
tions was harmless error because the witnesses had also
identified the defendant in photo arrays prior to trial. Id. at
943.

   The Third Circuit held that when a witness sitting outside
the courtroom saw the defendant walk past her in shackles
and with a U.S. Marshal at each side, the witness’s later in-
court identification should not have been admitted. United
States v. Emanuele, 51 F.3d 1123, 1130 (3d Cir. 1995). The
identification was "impermissibly suggestive" and obtained
"in violation of defendant’s right to due process." Id. at 1130-
31. That witness, a bank teller, had been unable to identify the
defendant in a photo array prior to trial. Id. at 1127. The court
reversed the conviction because it determined that the in-court
identification was "crucial evidence on the robbery’s iden-
tity." Id. at 1132.

   The Fifth Circuit, in another bank robbery case in which a
teller’s in-court identification was at issue, held that "it is
obviously suggestive to ask a witness to identify a perpetrator
in the courtroom when it is clear who is the defendant."
United States v. Rogers, 126 F.3d 655, 658 (5th Cir. 1997).
In Rogers, when the teller first took the stand, she described
what the robber was wearing. Id. at 657. But following cross-
examination, the prosecutor thought that he saw something
odd about the witness. Id. He asked an FBI agent to approach
the witness, and she told the agent that she recognized the
defendant as the robber. The witness was recalled to the stand
and provided an in-court identification. Id. In holding the
identification to be impermissibly suggestive, the Fifth Circuit
                   UNITED STATES v. GREENE                   13
noted that ten months had passed between the crime and the
identification and stated that the circumstances surrounding
the identification rose to the level of a due process violation.
Id. at 659. "Even the best intentioned among us cannot be sure
that our recollection is not influenced by the fact that we are
looking at a person we know the Government has charged
with a crime." Id.

   The New Jersey Supreme Court last year undertook an
exhaustive evaluation of eyewitness reliability in New Jersey
v. Henderson, 27 A.3d 872 (N.J. 2011). The court was partic-
ularly skeptical of identifications made as part of show-ups,
which are similar to in-court identifications. Id. at 903. The
court found show-ups to be "inherently suggestive," and
stated:

    Experts believe the main problem with showups is
    that—compared to lineups—they fail to provide a
    safeguard against witnesses with poor memories or
    those inclined to guess, because every mistaken
    identification in a showup will point to the suspect.
    In essence, showups make it easier to make mis-
    takes.

Id. Reviewing the social science research, the court noted that
show-ups performed within minutes of an encounter were just
as accurate as lineups. Id. But reliability quickly declined.
Show-ups occurring only two hours after the encounter fre-
quently led to misidentifications. Id.

   Manifestly, whether the testimony in the instant case is
properly classified as resemblance testimony or identification
testimony is not relevant to the suggestiveness inquiry. Our
inquiry here concerns the questions asked by the prosecutor
and the circumstances in which the witness offered testimony
(on leading questions, no less) on the basis of which the jury
could rest a finding (as corroborative of the direct testimony
of an alleged accomplice testifying pursuant to a plea agree-
14                  UNITED STATES v. GREENE
ment) of the defendant’s participation in the charged bank
robbery.

   The questioning here, and thus the circumstances leading to
the identification evidence, was unnecessarily suggestive. It
was clear who in the courtroom was the defendant. Bolder
was asked to look at the defendant: "Can you look at him for
a moment?" J.A. 93-94. The prosecutor then asked Bolder if
she saw any similarities between the defendant and the bank
robber. She said, "Yes," and the prosecutor instructed her,
"Tell the members of the jury and the Court what those simi-
larities are." J.A. 93-94. This is exactly the sort of suggestive
questioning we warned about in Paderick, where the phrasing
of a question suggests the desired response. As in Paderick,
the witness here, who was herself a victim of the robbery,
likely felt pressured to help solve a crime and understandably
wanted to be of assistance. Pressed for similarities, she found
some: "The nose, I remember the teeth, the slimness of the
face, and vaguely the mouth." J.A. 93-94.

   The suggestive nature of this line of questioning is as clear
as it is impermissible. Sitting across the courtroom from the
defendant, with the judge and jury looking on, and a prosecu-
tor drawing her attention to the defendant and asking for simi-
larities, the witness understandably may have felt pressure to
find something in the defendant that reminded her of the bank
robber. These circumstances present a suggestive situation in
which it is not clear whether the witness’s own recollections,
or outside pressures, are driving the testimony. See Archibald,
734 F.2d at 941 (when the defendant is seated at the defense
table throughout the trial, it is "obviously suggestive" to ask
witnesses to make an in-court identification). We therefore
hold the procedure used to obtain the testimony was unneces-
sarily suggestive.

     We now turn to whether Bolder’s testimony was reliable.
                    UNITED STATES v. GREENE                    15
                                2.

   Even if an impermissibly suggestive procedure is used to
obtain an in-court identification, admission of the identifica-
tion evidence is not error if the evidence was "nevertheless
reliable under the totality of the circumstances." Satcher, 126
F.3d at 566; see also United States v. Wilkerson, 84 F.3d 692,
695 (4th Cir. 1996). "The factors the court may consider in
measuring reliability include: (1) the witness’ opportunity to
view the perpetrator at the time of the crime; (2) the witness’
degree of attention at the time of the offense; (3) the accuracy
of the witness’ prior description of the perpetrator; (4) the wit-
ness’ level of certainty when identifying the defendant as the
perpetrator at the time of the confrontation; and (5) the length
of time between the crime and the confrontation." Wilkerson,
84 F.3d at 695 (citing Biggers, 409 U.S. at 199-200).

   Applying those factors to the instant case, we think the
unreliability of the in-court identification was clear. First, we
note that the witness’s opportunity to view the perpetrator was
limited. The parties agree that given the short period of time
the robber was in the bank and that he was wearing a long wig
and sunglasses, Bolder had little time in which to observe
him. See Gov’t Br. 21 ("With respect to the first factor . . . the
relatively short time at issue and the fact that the robber’s face
and body were both obscured by disguise indicate that Ms.
Bolder’s opportunity to view the robber was relatively lim-
ited.") (citations and internal quotation marks omitted). Simi-
larly, the Fifth Circuit observed in a bank robbery case in
which the robber was wearing wraparound sunglasses and a
baseball cap: "In light of the short time for observation, and
the extent to which the robber’s face was obscured at the time
of the crime, the witness’s opportunity to view him must be
regarded as relatively limited." Rogers, 126 F.3d at 658.

   Second, Bolder’s degree of attention to the robber at the
time of the offense was greatly diminished due to her reason-
able fear and the distraction of having a weapon pointed at
16                  UNITED STATES v. GREENE
her. Indeed, Bolder testified, "First instinct I did, I got under
my counter because I was frightened." J.A. 83. She also said,
"I didn’t even hardly know my name that day; I was nervous.
. . . I was fragile." J.A. 94. The Fifth Circuit in Rogers found
that a witness’s reasonable fear "does not change the fact that
it weighs against the reliability of her identification by throw-
ing some doubt on her ability to concentrate on and remember
his face." 126 F.3d at 659. In the same vein, the New Jersey
Supreme Court, in Henderson, noted, "Even under the best
viewing conditions, high levels of stress can diminish an eye-
witness’ ability to recall and make an accurate identification."
27 A.3d at 904.

   Reviewing the scientific research, the Henderson court also
found that "weapon focus," when a weapon is visible during
a crime, can affect a witness’s ability to describe a perpetra-
tor. Id. at 904-05. Weapon focus can "impair a witness’ ability
to make a reliable identification and describe what the culprit
looks like if the crime is of short duration." Id. at 905. Here,
Bolder had a gun pointed at her twice. She testified, "When
he first approached my window, it was [pointed] towards my
face; when I got up from behind the counter, towards my
chest, towards my body." J.A. 85. This factor, then, must
weigh against the reliability of her testimony.

   Third, the accuracy of Bolder’s prior descriptions of the
robber weighs in favor of her reliability. While it is true that
at various times Bolder gave different heights for the robber
— on the robbery description form she stated the robber’s
height to be both 6-foot-2 and 6-foot-5, and at trial she testi-
fied the robber was 6 feet tall — it is also true that she
described the robber’s disguise in a way that closely aligned
with the description given by her co-teller, Kevin Morrison.
Both told police the robber wore a woman’s wig, a skirt, and
sunglasses. On these important details, as reflected in images
of the robber captured by bank video cameras, Bolder was
correct.
                        UNITED STATES v. GREENE                              17
  Fourth, the witness’s level of certainty in identifying the
perpetrator is a wash because while Bolder did not state with
certainty that Greene was the bank robber, she did not equivo-
cate in noting the similarities between Greene and the robber.4
The government conceded in its brief that Bolder’s testimony
"does not involve certainty that Defendant Greene was the
robber." Gov’t Br. 22.

   Fifth, the length of time between the crime and the confron-
tation weighs against the reliability of the testimony. The gov-
ernment also concedes this point in its brief. See Gov’t Br. 22-
23 ("[T]he seventeen months between the robbery and the
  4
    We observe that this Biggers factor (witness certainty), in particular,
has come under withering attack as not relevant to the reliability analysis.
While acknowledging that under current law an eyewitness’s level of cer-
tainty in his identification remains a relevant factor in assessing reliability,
many courts question its usefulness in light of considerable research show-
ing that an eyewitness’s confidence and accuracy have little correlation.
See Edward Stein, The Admissibility of Eyewitness Testimony About Cog-
nitive Science Research on Eyewitness Identification, 2 L., Probability &
Risk 295, 296 (2003) ("Another well-established cognitive science result
concerning eyewitness testimony is that an eyewitness’s degree of cer-
tainty about an identification is, at best, weakly correlated with the accu-
racy of the identification." (citing Elizabeth Loftus & James Doyle,
Eyewitness Testimony: Civil and Criminal 67 (1997))); Haliym v. Mitch-
ell, 492 F.3d 680, 705 n.15 (6th Cir. 2007) (stating that "empirical evi-
dence on eyewitness identification undercuts the hypothesis that there is
a strong correlation between certainty and accuracy," but further stating,
"As a matter of law, we acknowledge that the witness’ degree of certainty
is a relevant factor to consider in determining reliability"); Henderson, 27
A.3d at 889 (stating that "accuracy and confidence may not be related to
one another at all") (citation and internal quotation marks omitted); Brodes
v. State, 614 S.E.2d 766, 771 (Ga. 2005) (holding that juries may no lon-
ger be instructed to consider a witness’s level of certainty when assessing
the reliability of an identification because of the "scientifically-
documented lack of correlation between a witness’s certainty in his or her
identification of someone as the perpetrator of a crime and the accuracy
of that identification"); Garrett, 65 Vand. L. Rev. at 468-69 (finding that
eyewitness confidence "is not highly correlated with accuracy," and stat-
ing that the Manson Court’s decision to add the certainty of the eyewitness
to the Biggers factors was "a significant misstep").
18                     UNITED STATES v. GREENE
trial is a significant period of time."). During the seventeen
months that passed between the bank robbery and Greene’s
trial, Bolder was not once asked to view a lineup or photo
array or assist a police artist in drawing a sketch of the robber.
The Supreme Court in Biggers stated that a lapse of even
seven months between the crime and the identification "would
be a seriously negative factor in most cases." 409 U.S. at 200.
The Fifth Circuit in Rogers noted that a ten-month lapse
"raises concerns about the accuracy of the memory." 126 F.3d
at 659. Here, the seventeen months between crime and con-
frontation is an unquestionably lengthy period of time that
must weigh against reliability.

   Even while conceding that most of the Biggers factors mili-
tate against reliability, the government persists in arguing that
Bolder’s testimony should nevertheless be found reliable
because "the non-‘identification’ evidence presented at trial
was overwhelming in pointing to Defendant Greene as the
robber of the Fifth Third Bank." Gov’t Br. 24. But evidence
extrinsic to an identification cannot be considered in evaluat-
ing the reliability of the identification. The Supreme Court
made it clear in Manson that extrinsic evidence as to the reli-
ability of an identification "plays no part in our analysis." 432
U.S. at 116. Underlining the point, Justice Stevens in his con-
currence in Manson approvingly noted that the majority
"carefully avoids this pitfall and correctly relies only on
appropriate indicia of the reliability of the identification
itself." Id. at 118 (Stevens, J., concurring). Justice Stevens
stated that in evaluating the admissibility of identification tes-
timony, courts must "put other evidence of guilt entirely to
one side." Id. Extrinsic evidence may play a role in plain-error
analysis (or, analogously, harmless error analysis), but it can-
not be considered in assessing the reliability of Bolder’s iden-
tification testimony.5
  5
   The Third and Fifth Circuits have also reached this conclusion in inter-
preting Manson. See Emanuele, 51 F.3d at 1128 ("[O]nly factors relating
                        UNITED STATES v. GREENE                              19
                                      3.

   In sum, the procedure used to obtain Bolder’s testimony
was suggestive, and unnecessarily so, because the prosecutor
blatantly directed her to look at the defendant (after she testi-
fied she had intentionally declined to look at Greene during
her entire time on the witness stand) and to describe similari-
ties with the bank robber. The identification was also unreli-
able under the five Biggers factors. Bolder had a limited
opportunity to view the robber, given the robber’s disguise,
his brief amount of time in the bank, and the presence of the
firearm. Moreover, nearly a year-and-a-half elapsed between
the robbery and the in-court identification. We therefore hold
it was error to admit Bolder’s testimony as to the similarities
between Greene and the bank robber.

                                      B.

  For Greene to prevail under the plain error standard of
review, the error must be plain. "An error is plain, at least,
when the error is clear both at the time it occurred and at the

to the reliability of the identification will be relevant to a due process anal-
ysis. Independent evidence of culpability will not cure a tainted identifica-
tion procedure."); Rogers, 126 F.3d at 659 (same).
   Our statement in United States v. Wilkerson, 84 F.3d 692, 695 (4th Cir.
1996), that "[c]ourts may also consider other evidence of the defendant’s
guilt when assessing the reliability of the in-court identification" was
dicta. The Wilkerson court never got past the first step of the Manson anal-
ysis, holding that because "Wilkerson has failed to establish that the pho-
tographic lineup was impermissibly suggestive . . . Wilkerson fails the first
part of the analysis." Id.
   We repeated the Wilkerson statement regarding other evidence in
United States v. Saunders, 501 F.3d 384, 391-92 (4th Cir. 2007), but the
"other evidence" pointed to in Saunders largely came from the identifica-
tion testimony of the challenged witness himself (relating as it did to a
description of the getaway vehicle and of the perpetrator’s clothing and
physical characteristics) and thus was not extrinsic to the Manson reliabil-
ity analysis.
20                 UNITED STATES v. GREENE
time of appeal." United States v. Cedelle, 89 F.3d 181, 185
(4th Cir. 1996). Like other courts, we have emphasized that
in-court identifications are "the most dangerous evidence
known to the law" because of "the very appreciable danger of
convicting the innocent." Paderick, 519 F.2d at 75. The
Supreme Court in Biggers, decided in 1972, stated that "[i]t
is the likelihood of misidentification which violates a defen-
dant’s right to due process." 409 U.S. at 198. "Suggestive
confrontations are disapproved because they increase the like-
lihood of misidentification, and unnecessarily suggestive ones
are condemned for the further reason that the increased
chance of misidentification is gratuitous." Id. In 1997, we re-
emphasized the two-step process for determining if identifica-
tion testimony is admissible — asking first if the identifica-
tion procedure was unnecessarily suggestive, and then if the
identification was nevertheless reliable — and reiterated the
five Biggers factors. Satcher, 126 F.3d at 566.

   The government, hewing to its theme, argues that the law
is not clear here because Bolder’s testimony was resemblance
testimony, not an identification, suggesting that such testi-
mony does not merit the full panoply of due process protec-
tions. We disagree for the reasons we have already discussed.
We agree with the District of Columbia Circuit, which noted
in Brooks, 449 F.2d at 1083-84, that resemblance testimony
merited due process protections. The Brooks court held that
admitting resemblance testimony was harmless error, but
error nonetheless, when there was "overwhelming" indepen-
dent evidence of guilt. Id. The court stated, "While ‘resem-
blance’ testimony projects some uncertainty on the part of the
witness, it is part of the evidence which the jury may consider
to constitute a basis for a guilty verdict, and a defendant’s
rights would be violated if such testimony had been obtained
by the Government e.g., by an arrantly suggestive confronta-
tion." Id. at 1083. And, as noted above, in Brooks, unlike in
the instant case, the prosecutor asked if "anyone in the court-
room" resembled the perpetrator, id. at 1081, a significantly
less suggestive procedure than the one employed here.
                    UNITED STATES v. GREENE                   21
   We are aware the Seventh Circuit held it was not plain
error to allow resemblance testimony when a prosecutor asked
a witness if she saw "anybody here in the courtroom today
that resembles" one of the robbers. United States v. Bush, 749
F.2d 1227, 1231-32 (7th Cir. 1984). The Bush court stated
that "[w]hile this testimony may raise due process concerns,
the impact of the testimony is not likely to be as great" as an
identification. Id. at 1232. We question the continuing force
of this observation in light of our deeper understanding,
gained in the nearly thirty years since the trial in Bush, of the
dangers posed by unnecessarily suggestive identification pro-
cedures. In any event, in Bush the prosecutor asked the wit-
ness to scan the entire courtroom; he did not direct the
witness’s attention to the defendant and ask her to describe
similarities with the perpetrator, a tactic that increases the
suggestiveness of the procedure and the likelihood of an irrep-
arable misidentification.

   It is well-settled that a prosecutor cannot verbally or physi-
cally point to a defendant and ask a witness if the defendant
is the person who committed the crime. See United States v.
Warf, 529 F.2d 1170, 1171 (5th Cir. 1976) (holding that it
was clearly "inadmissible and inappropriate" to point to the
defense table while asking a witness if the perpetrator of a
bank robbery was "in the courtroom"). The Warf court found
the prosecutor’s actions in pointing to the defendant to be so
"dubious" that it reversed the conviction. Id. at 1174. Similar
dangers lurk in a prosecutor’s gratuitous elicitation by leading
questions of damaging identification testimony in the guise of
"resemblance testimony."

   The law is plain: A prosecutor cannot point to the defen-
dant, or direct the witness’s attention to the defendant, and
then elicit identification or resemblance testimony. We hold
it was plain error to admit Bolder’s testimony.

                               C.

   Once we have determined that the district court committed
error and that the error was plain, we must inquire whether the
22                      UNITED STATES v. GREENE
error "affected substantial rights." United States v. David, 83
F.3d 638, 646-47 (4th Cir. 1996). "[T]he phrase ‘affecting
substantial rights’ in most cases . . . means that the error [was]
prejudicial." Id. (citation and internal quotation marks omit-
ted) (ellipsis and insertion in original). "[W]hen considering
whether the error was prejudicial, we look to the totality of
the circumstances including all of the evidence adduced."
Rogers, 126 F.3d at 659. The District of Columbia Circuit has
held that it is harmless error to admit weak resemblance testi-
mony when there is "strong evidence independent of the testi-
mony of resemblance witnesses." Brooks, 449 F.2d at 1083.
And we have held that an in-court identification made after
the witness had observed the defendant at the defense table
was, if anything, harmless error when there was "very strong"
physical evidence linking the defendant to the offense. Sat-
cher, 126 F.3d at 567, 569 n.3.

   Here, although it is a close question, the strong independent
evidence linking Greene to the bank robbery persuades us that
the error in admitting Bolder’s testimony did not affect
Greene’s substantial rights. We note that Greene’s accom-
plice, Lear, testified that he and Greene planned the robbery
and that Greene entered the bank while Lear drove the get-
away vehicle.6 Lear also testified that Greene possessed a
chrome-colored gun, similar to the one used in the robbery.
Greene argues that Lear’s testimony is not credible because of
Lear’s admitted drug use and prior convictions. The credibil-
ity of a witness, however, is a task the law assigns to the jury,
  6
    In this regard, we think it is particularly weighty that, without objec-
tion, Lear was permitted to testify at trial as to his photographic identifica-
tion of Greene from a single photo displayed by investigating officers after
Lear confessed to his role in the crime within two days of the robbery.
Moreover, in the same vein, over a defense objection (the propriety of the
district court’s rejection of which has not been argued to us), the govern-
ment was permitted at trial to elicit from Lear’s wife that within days of
the robbery (and after the police had seized the Honda), when Mrs. Lear
confronted her husband over his suspected involvement in the robbery, he
told her that Greene ("Train") was the person who entered the bank.
                       UNITED STATES v. GREENE                           23
not appellate judges. See United States v. Cecil, 838 F.2d
1431, 1442 (4th Cir. 1988) ("Credibility . . . is for the jury —
the jury is the lie detector in the courtroom.") (quoting United
States v. Barnard, 490 F.2d 907, 912 (9th Cir. 1973)). Fur-
ther, Lear was subjected to a piercing cross examination.

   The jury was well aware of Lear’s credibility issues. He
testified to his heroin addiction and that, indeed, he used her-
oin immediately after the commission of the robbery (rather
than before the robbery) because he was able to make a pur-
chase using the robbery proceeds. He admitted that years of
illegal drug use had affected his long-term memory, that he
had numerous felony convictions, and that he hoped his testi-
mony would lead to a reduction in the time he would serve for
his role in the robbery. The jury had all of this information.
The determination of Lear’s credibility was for the jury to
make, not us.

   In addition to Lear’s directly inculpating testimony, other
independent, though circumstantial, evidence of Greene’s
criminal agency is in the trial record. Janice Hester, Greene’s
girlfriend, testified that on the morning of the robbery, Lear
came to her house to pick up Greene and they left the house
together around 9:30 a.m. The robbery was committed at
approximately 11:30 a.m. Furthermore, the government intro-
duced into evidence photos of the robbery taken from a bank
security camera and a photograph of Greene’s right hand. The
bank photos show scarring on the robber’s right hand that is
highly similar to the scarring in the photo of Greene’s right
hand.7 See also supra n.6.
  7
    We note, as well, that sunglasses seized pursuant to a search warrant
executed at Greene’s residence shortly after the robbery bear striking simi-
larities to the sunglasses worn by the robber as depicted in the bank sur-
veillance photos.
  We observe with considerable consternation that much of this indepen-
dent evidence on which the United States bases its argument was not pro-
vided to us in the Joint Appendix. This Court had to obtain the trial record
and exhibits in order to give full and fair consideration to this appeal.
24                  UNITED STATES v. GREENE
   We therefore hold that because Bolder’s testimony was "a
final brush stroke rather than the essential outline of the pic-
ture identifying the [robber]," Satcher, 126 F.3d at 569, the
error in admitting her testimony did not affect Greene’s sub-
stantial right to a fair trial. Accordingly, we decline to exer-
cise our discretion to grant relief on the basis of plain error.

                              IV.

   Finally, Greene argues it was plain error for the court not
to give the jury a Holley-Telfaire instruction. We have held
that a Holley-Telfaire instruction on eyewitness identification
should be given in cases where there is "no evidence of identi-
fication except eyewitness testimony." United States v. Hol-
ley, 502 F.2d 273, 275 (4th Cir. 1974). Such an instruction
advises the jury on how to appraise a witness’s identification
testimony, emphasizing whether the witness had adequate
opportunity to observe the offender, how far the witness was
from the offender, how good the light was, the length of time
between the offense and the identification, and other factors.
Id. at 277. We have cautioned that the Holley-Telfaire rule is
a flexible one and not a rigid requirement on trial courts.
United States v. Brooks, 928 F.2d 1403, 1408 (4th Cir. 1991).
"The Holley-Telfaire instruction or its substantial equivalent
is not required to be given, sua sponte, in a case where other
independent evidence, whether direct or circumstantial, or
both, is presented to the trier of fact which is corroborative of
the guilt of the accused." United States v. Revels, 575 F.2d 74,
76 (4th Cir. 1978).

   Because, assuming that Bolder’s testimony should be
treated as eyewitness testimony, there was independent evi-
dence of Greene’s participation in the robbery, we hold the
district court did not err in failing to give a Holley-Telfaire
instruction when such an instruction was not requested by the
defense.
                   UNITED STATES v. GREENE                  25
                              V.

   We hold that the government’s effort to craft a free-
standing "resemblance testimony" carve-out from settled eye-
witness evidence jurisprudence is unavailing, and that the
government’s examination of Alice Bolder under the circum-
stances here resulted in the elicitation of unnecessarily sug-
gestive evidence of identification wholly lacking reliability.
Nevertheless, for the reasons set forth, we decline to find
reversible error on this record. We further hold the district
court did not err in failing to give a Holley-Telfaire instruc-
tion. Accordingly, the judgment is

                                                 AFFIRMED.